Exhibit 10.3





June 13, 2007





Chris Walters
26402 Houston Trail
Laguna Hills, Ca. 92653





Dear Chris:





It is a pleasure to confirm the offer of employment made to you for the position
of Executive Vice President, Financial Advisory Services Group of Citizens
Business Bank. The position reports to Chris Myers, President and CEO of
Citizens Business Bank. I hope you find the following terms to be acceptable:









Position:            
Executive Vice President, Financial Advisory Services Group
  Salary:            
$220,000.00 per year. You will be eligible for a Performance Review and a salary
increase in April of 2008.
  Sign On Bonus:            
$10,000.00
  Performance
Compensation:            
You will be eligible to participate in the 2007 Performance Compensation Plan
payable in February 2008. The specific performance measurements for your
Performance Compensation Plan will be discussed with you in more detail. You
will be eligible to receive up to 75% of your base pay under this Plan. This
Plan will be prorated for 2007; however, your bonus will be no less than
$30,000.
  Company Car:            
The Bank owns a new 2007 Cadillac that will be assigned to you.
  Stock Options:            
You will receive a Stock Option grant of 10,000 shares upon Board approval.
  Start Date:            
On or before June 29, 2007
  Change In
Control:            
Upon a Change In Control you will be compensated two (2) years severance pay.

 




Page 2 of 2
Chris Walters
June 13, 2007



--------------------------------------------------------------------------------




As a full-time regular employee you will be eligible to participate in the
Bank’s benefit plans. All benefits are based on your anticipated start date
indicated above.





You will be provided detailed information about your medical benefit options
shortly before your waiting period ends.



•
  Vacation




You will be eligible for twelve (12) days of vacation in 2007 and twenty (20)
days of vacation in 2008.



•
  Medical Insurance




You will be eligible to participate in the Bank’s Benefits Plan on the first day
of the month following 30 days of continuous employment with the Bank.



•
  401(k) and Profit Sharing Plan




You will be eligible to participate in the CVB Financial Corporation 401(k)
portion of the plan on July 1, 2007. Profit Sharing information will be provided
to you.





Drug Test - We require a pre-employment drug test. The job offer will be
contingent on successfully passing the drug test. Please contact Human Resources
to schedule an appointment for a pre-employment drug test. The number is (909)
980-4030 extension 113.





At Will Statement - The employment relationship is based on the mutual consent
of the associate and Citizens Business Bank. Accordingly, at any time, either
the associate or the Bank can terminate the employment relationship at will,
with or without cause or advance notice.





Chris, please feel free to call Chris or me if you should have any questions or
require additional information. Please let me know whether you accept the offer
no later than five (5) days from the date of this letter. If you do accept, as
we hope, I ask that you sign and return one copy of this letter. In the
meantime, I would be glad to discuss any aspect of it with you further.





Sincerely,





David Krebs
Senior Vice President
Director of Human Resources





I have read this offer and accept the terms of the position described herein.





Signature    _________________________________    Date    _________________    



--------------------------------------------------------------------------------